Deasy, J.
This is an action against the administrators of the estate of the late Fred E. Richards. The plaintiff recovered a verdict. The only question now before us arises out of the defendants’ contention that the claim as presented to the administrators under R. S., Chap. 92, Sec. 14, does not conform to the requirements of the statute.
In the case of Hurley v. Farnsworth, 107 Maine, 308 the court by Emery, C. J., says: “At the least the administrator is entitled to as much particularity of statement in the prior presentation of the claim as he would be entitled to in the declaration in an action against him.”
In Palmer’s Appeal, 110 Maine, 447, this doctrine is qualified in a slight degree as follows: “They are entitled to have the claim stated with as much particularity but perhaps not with as much formality as would be required in a declaration in a suit on the claim.”
Applying to the claim presented in the pending case the test prescribed in Hurley v. Farnsworth, even as qualified in Palmer’s Appeal, it may be insufficient.
It is, however, unnecessary to pass upon this question for the reason that any irregularity or insufficiency in the claim as presented has clearly been waived.
*490The defendants did not rely upon the information furnished them by the claim as presented but made application under R. S., Chap. 68, Sec-.- 55, for the appointment of commissioners to “determine whether any and what amount shall be allowed on each claim.”
Courts uniformly hold that submission of a case to arbitration or reference is a waiver of all defects in pleading.
Adams v. Hill, 16 Maine, 215; Hicks v. Sumner, 50 Maine, 293; Greenleaf v. Allen, 83 Maine, 335; Page v. Monks, 5 Gray, 492; Ames v. Stevens, 120 Mass., 218.
Our court has held that where no claim whatever is filed such failure is waived by the appointment of commissioners upon the defendants’ application. With greater reason is this true where a claim is filed which tested by the strict rules of common law pleading is technically defective.
“The parties are at issue whether the claim was duly presented in writing by the plaintiff and their testimony is directly in conflict. We do not deem it material to determine which should be believed as we think the petition of the defendant for the appointment of commissioners to determine the validity of the claim was an admission or waiver of a presentation and demand.” Whittier v. Woodward, 71 Maine, 162. This case was approved and followed in Hatch v. Dutch, 113 Maine, 407.

Exceptions overruled.